Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 204376002 in view of Neumetzler 7591654.
	Regarding claims 1 and 14, CN ‘002 substantially discloses the claimed invention, including a separable high-voltage connector assembly comprising: a first connector 102 including a plurality of small connectors 110, wherein each small connector includes one or more first pins 116 and a respective housing 106 surrounding the one or more first pins, and wherein each small connector is configured to be separately connectable to a board 104; and a second connector 200 including a plurality of second pins 208, each second pin fastened to a corresponding one of the plurality of first pins, and wherein a total number of second pins of the second connector corresponds to a total number of first pins of the first connector, wherein the second connector is integrally formed through fastening and assembling of the respective second pins to a connector body 206.  Neumetzler (front page) discloses connectors 1 whose housings are not in physical contact with one another, and to space connectors 110 of CN ‘002 in this way thus would have been obvious, to provide easier access to individual connectors 110.
	Regarding claim 3, CN ‘002 discloses the second connector 200 includes a connector body 206, and wherein each of the second pins 208 is fastened and assembled tothe connector body.
	Regarding claim 5, CN ‘002 discloses each of the second pins 208 is one pin.

	Regarding claim 7, CN ‘002 discloses each of the plurality of first pins 116 is: a female pin configured to receive the corresponding second pin 208, or a male pin configured to be inserted into the corresponding second pin.
	Regarding claim 8, CN ‘002 discloses each of the respective second pins 208 is a female pin configured to receive the corresponding first pin 116, or a male pin configured to be inserted into the corresponding first pin.
	The method limitations of claims 9, 10, 12 and 13 are deemed to be inherent in the assembly and use of the connectors of CN ‘002 (as modified by Neumetzler) as noted above.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GARY F PAUMEN/Primary Examiner, Art Unit 2833